 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1085 
In the House of Representatives, U. S.,

February 24, 2010
 
RESOLUTION 
Honoring and celebrating the contributions of African-Americans to the transportation and infrastructure of the United States. 
 
 
Whereas African-Americans have played an instrumental role in developing and improving the transportation and infrastructure of the United States through leadership, design, and innovation; 
Whereas the contributions of African-Americans have had significant and far-reaching impacts on modern transportation systems, including airways, highways, and railways, and have led to momentous improvements to transportation safety and security; 
Whereas, in aviation, for example, Elizabeth “Bessie” Coleman, a daring stunt pilot known as “Queen Bess”, was the first African-American woman to become a licensed airplane pilot in 1921 and the first United States citizen of any race or gender to hold an international aviation license from the Federation Aeronautique Internationale; 
Whereas Eugene Jaques Bullard was the first African-American military pilot in history, serving as a United States volunteer in the French army during World War I; 
Whereas Cornelius R. Coffey established the Coffey School of Aeronautics at Harlem Airport in Chicago, where more than 1,500 African-American students trained as pilots and mechanics from 1938 to 1945, including many who would later become Tuskegee Airmen; 
Whereas Willa Beatrice Brown, the first African-American woman to receive a United States private pilot license in 1938, helped found the National Airmen’s Association of America in 1939, later became the coordinator of war-training service for the Civil Aeronautics Authority, and served as the first African-American female officer in the Civil Air Patrol; 
Whereas Neil V. Loving helped form an all African-American Civil Air Patrol Squadron in Detroit, established the Wayne School of Aeronautics in 1946, designed and built several experimental aircraft, and performed critical research as an aerospace engineer for the United States Air Force; 
Whereas Marlon Green became the first African-American pilot for a major airline in 1965 after winning a landmark racial discrimination employment case in the Supreme Court of the United States, and served earlier in his career as a Captain in the United States Air Force for 9 years; 
Whereas the Tuskegee Airmen were the first African-American airmen, aircraft and engine mechanics, armament specialists, radio repairmen, parachute riggers, control tower operators, policemen, and administrative clerks during World War II, and whose service and performance were instrumental in ending segregation in the United States military; 
Whereas Dr. Lewis A. Jackson, an aviation pioneer and educator, was the director of training at the Army Air Force 66th Flight Training Detatchment at Moton Field, the primary flight training site for the Tuskegee Airmen, and also pursued designing an experimental aircraft called a roadable airplane; 
Whereas Elinor Williams became the first African-American woman to be an air traffic controller in 1968 and the first African-American woman to manage an Air Route Traffic Control Center, who then went on to become the regional administrator of the Great Lakes Region for the Federal Aviation Administration; 
Whereas LeRoy Wilton Homer, Jr., courageously served as the first officer of United Airlines Flight 93, which was overtaken by terrorists on September 11, 2001, and previously served in the United States Air Force in the Persian Gulf War; 
Whereas Barrington Irving became the first African-American and youngest individual at 23 to fly solo around-the-world in his custom-built Columbia 400 named Inspiration in June 2007, and founded the non-profit organization Experience Aviation, Inc. to introduce youth to aviation and aerospace and to address the shortage of young people pursuing careers in those fields; 
Whereas African-Americans have also played important roles in shaping the Nation’s highways, bridges, and transit and rail systems throughout the country’s history through innovation, pioneering new technologies, and building the infrastructure that connects the Nation and enables economic growth and prosperity; 
Whereas Garrett A. Morgan invented the Automatic Traffic Signal, a precursor to the modern traffic light; 
Whereas Horace King became known as “The Bridge Builder” for his work rebuilding bridges throughout Georgia, Mississippi, South Carolina, Alabama, New York, and many other States and passed on his legacy to his children through the family business, the Bridge Company; 
Whereas Archibald Alexander placed his mark on the Nation’s capital by designing the Tidal Basin Bridge and the Whitehurst Freeway in Washington, DC; 
Whereas the all African-American 93rd, 95th, and 97th Army Engineer General Service Regiments overcame harsh environmental conditions and racial discrimination to help build the most difficult and hazardous portion of the Alaska Highway; 
Whereas Frederick M. Jones patented the air-conditioning controlling device to enable the transportation of perishable food using trucks and rail cars, and also patented the gas engine starter and a control device for internal combustion engines; 
Whereas Richard Spikes is credited with the invention of such advancements as the automatic car washer, automobile directional signs, the automatic gear shift and transmission, and the automatic safety brake system; 
Whereas M.A. Cherry invented a device known as the Velocipede, a precursor to the bicycle, and the streetcar fender, designed to prevent collisions with debris on streetcar tracks; 
Whereas Issac R. Johnson invented the bicycle frame in 1899; 
Whereas Humphrey Reynolds invented the safety gate for bridges to prevent cars and pedestrians from entering the tracks at the same time a train is approaching; 
Whereas Benjamin Banneker, an astronomer, surveyor, almanac author, and farmer, helped survey the boundaries of what became the District of Columbia; 
Whereas Walter McClennan invented the automatic railway car door in 1920; 
Whereas Elijah McCoy, a fireman and oiler for the Michigan Central Railroad, developed a “lubricating cup” in 1872 to automatically oil steam engines on trains, which dramatically improved efficiency by eliminating the frequent stopping necessary for lubrication of the engine; 
Whereas other inventors attempted to sell their own versions of the “lubricating cup” but most companies wanted the authentic device for their trains, requesting “the Real McCoy”; 
Whereas according to Booker T. Washington, McCoy had produced more patents than any other African-American inventor of his time, many of which contributed to the railroad industry; 
Whereas McCoy was inducted into the National Inventors Hall of Fame in Akron, Ohio, in 2001; 
Whereas Granville T. Woods invented over a dozen devices to improve the railroad system including his most notable invention in 1887, the Synchronous Multiplex Railway Telegraph, which enabled communications between moving and stationary trains creating a system that enabled a railroad engineer to determine the distance between trains to help improve accidents and collisions; 
Whereas Woods also founded the Woods Railway Telegraph Company and is credited with the development of a system for overhead electrified railroads, patented several overhead wire and third rail transmissions systems, and made improvements to the steam-boiler furnace; 
Whereas Andrew Beard, an ex-railroad worker who lost his leg in a car coupling accident, invented a device in 1897 that automatically performs the dangerous job of linking rail cars together, commonly called the Jenny Coupler, the device served as the precursor for the modern system; 
Whereas Lewis Howard Latimer, who drafted the patent drawings for Alexander Graham Bell’s patent application for the telephone and established public lighting systems for entire cities like New York City, Montreal, Paris, and London, invented a flushing water closet for trains in 1874; 
Whereas, A.B. Blackburn patented a railway signal in 1888 designed to be operated by the wheels of a train; 
Whereas W.F. Burr invented a railway switching device in 1899; 
Whereas Elbert R. Robinson invented the electric railway trolley in 1893; 
Whereas the work of many influential African-Americans through the civil rights movement and other social and political movements in the United States led to desegregation in transportation as well as significant improvements to the working conditions and rights of transportation workers throughout the United States; 
Whereas Rosa Parks, Homer Plessy, and many other civil rights activists insisted on equitable access to public transportation; 
Whereas Pullman Porters, which provided service to and attended to the needs of passengers on board trains, became leaders in the civil rights movement and formed the Brotherhood of Sleeping Car Porters in 1925, under the leadership of civil rights leader A. Philip Randolph, who fought tirelessly to improve the working conditions and pay for the Pullman Porters; 
Whereas the Brotherhood of Sleeping Car Porters was the first African-American labor union to sign a collective bargaining agreement with a major United States corporation on August 25, 1937; and 
Whereas National African American History Month is celebrated in February 2010: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National African American History Month; 
(2)honors and celebrates the important contributions that African-Americans have made throughout history to the transportation and infrastructure of the United States; and 
(3)urges citizens and communities throughout the United States to join with representatives of the Federal Government to recognize the substantial contributions that African-Americans have made and continue to make to the Nation’s transportation and infrastructure systems. 
 
Lorraine C. Miller,Clerk.
